
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.19


CIMAREX ENERGY CO.

SUPPLEMENTAL SAVINGS PLAN

(amended and restated, effective as of January 1, 2009)

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
  Page

RECITALS

  1

ARTICLE I Definitions

  1  

"Beneficiary"

  1  

"Change in Control"

  1  

"Code"

  2  

"Committee"

  2  

"Company"

  2  

"Company Matching Contributions"

  3  

"Compensation"

  3  

"Disability"

  3  

"Election Agreement"

  3  

"FICA"

  3  

"401(k) Plan"

  3  

"Measurement Fund"

  3  

"Participant"

  3  

"Participant Deferrals"

  3  

"Plan Account"

  3  

"Plan Year"

  3  

"Prior Key Balances"

  3  

"Retirement"

  3  

"Trust"

  3  

"Trust Agreement"

  3  

"Trustee"

  3  

"Valuation Date"

  3

ARTICLE II Eligibility and Participation

  4  

Eligibility and Participation

  4  

Enrollment

  4  

Failure of Eligibility

  4

ARTICLE III Contributions

  4  

Participant Deferrals

  4  

Excess Participant Deferrals

  5  

Company Matching Contributions

  5  

FICA

  6

ARTICLE IV Valuation and Accounting

  6  

Plan Accounts

  6  

Crediting and Debiting of Plan Accounts

  7  

Election of Measurement Funds

  7  

Method of Crediting/Debiting Additional Amounts

  7  

No Actual Investment

  8  

Designation of Measurement Funds

  8

ARTICLE V Distributions

  8  

Time of Distribution

  8  

Method and Amount of Distribution

  8  

Distribution Upon Change in Control

  9  

Source of Payments

  9  

Beneficiaries

  9  

Withholding

  9

i

--------------------------------------------------------------------------------



 
  Page

ARTICLE VI Administration

  9  

The Committee—Plan Administrator

  9  

Committee to Administer and Interpret Plan

  10  

Organization of Committee

  10  

Indemnification

  10  

Agent for Process

  10  

Determination of Committee Final

  10  

The Trustee

  10

ARTICLE VII Trust

  10  

Trust Agreement

  10  

Expenses of Trust

  10  

Investments

  11

ARTICLE VIII Amendment and Termination

  11  

Termination of Deferrals

  11  

Termination of Plan

  11  

Distribution Upon Termination

  11  

Amendment by Company

  11

ARTICLE IX Miscellaneous

  11  

Funding of Benefits—No Fiduciary Relationship

  11  

Reimbursement for Certain Expenses

  11  

Right to Terminate Employment

  12  

Inalienability of Benefits, Participants' Status

  12  

Claims Procedure

  12  

Disposition of Unclaimed Distributions

  13  

Distributions Due Minors or Incompetents

  13  

Section 409A Savings Clause

  13  

Governing Law

  14

ii

--------------------------------------------------------------------------------



CIMAREX ENERGY CO.
SUPPLEMENTAL SAVINGS PLAN

RECITALS

        Cimarex Energy Co., a Delaware corporation (the "Company"), established
the Cimarex Energy Co. Deferred Compensation Plan (the "Plan") and renamed the
Plan the Cimarex Energy Co. Supplemental Savings Plan, effective as of
October 1, 2002. The Company amended and restated the Plan effective as of
March 3, 2003. The Company has further amended and restated the Plan, effective
as of January 1, 2009 to comply with the applicable provisions of section 409A
of the Internal Revenue Code.

        The Company entered into an Agreement and Plan of Merger dated as of
February 23, 2002 (the "Merger Agreement") among Helmerich & Payne, Inc.
("H&P"), Helmerich & Payne Exploration and Production Co., Mountain
Acquisition Co., and Key Production Company, Inc. ("Key"). Pursuant to the
Merger Agreement, the parties agreed that the Company would assume the Key
Deferred Compensation Plan and extend participation in the Plan to certain
identified executives of H&P. This Plan is intended to assume the Key Deferred
Compensation Plan.

        The Plan is intended to provide a mechanism whereby certain of the
highly compensated and select management employees of the Company may defer
compensation and have such amounts, together with deemed earnings, paid out upon
the participant's retirement, death, disability or other termination of service
with the Company. In addition, the Company intends that this Plan shall provide
the eligible employees with deferred compensation benefits in addition to the
benefits under the Cimarex Energy Co. 401(k) Plan (the "401(k) Plan") in cases
where benefits under the 401(k) Plan may be limited by applicable provisions of
the Internal Revenue Code of 1986, as amended (the "Code"). The Company intends
that the Plan shall be an "unfunded" plan for purposes of the Code and the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").

ARTICLE I
Definitions

        Defined terms used in this Plan shall have the meanings set forth below
or the same meanings as in the 401(k) Plan, as the case may be:

        1.1   "Beneficiary"means the person or persons, trust or other entity
designated by a Participant, pursuant to Section 5.5, to receive any amounts
distributable under the Plan at the time of the Participant's death.

        1.2   "Change in Control" means the occurrence of any of the following
events on or after the Effective Date of this Plan, provided that in the event
Code section 409A applies to payments under this Plan, a Change of Control shall
be deemed to have occurred only if the event is also a change of control within
the meaning of Code section 409A and the regulations and other guidance
promulgated thereunder or not inconsistent therewith.

        (i)    The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (x) the then outstanding shares of common stock (the "Common Stock") of
the Company (the "Outstanding Company Common stock") or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the

1

--------------------------------------------------------------------------------



Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (D) any acquisition by any corporation pursuant to a transaction that
complies with clauses (A) and (B) of paragraph (iii) below; or

        (ii)   During any period of twelve months beginning after the Effective
Date, individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director at the
beginning of such twelve-month period, whose election, appointment or nomination
for election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

        (iii)  The closing of a reorganization, share exchange or merger (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 40% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be and (B) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination or were elected,
appointed or nominated by the Board; or

        (iv)  The closing of (1) a complete liquidation or dissolution of the
Company or, (2) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 40% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, and (B) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

        1.3   "Code" means the Internal Revenue Code of 1986, as amended.

        1.4   "Committee" means the administrative committee provided for in
Section 6.1.

        1.5   "Company" means Cimarex Energy Co. and any successor thereto.

2

--------------------------------------------------------------------------------



        1.6   "Company Matching Contributions" means the contributions made by
the Company and allocated to Plan Accounts pursuant to Section 3.3.

        1.7   "Compensation" means the employee's "compensation" as defined for
purposes of the 401(k) Plan, but without giving effect to the limit on
compensation imposed by Code section 401(a)(17).

        1.8   "Disability" shall have the same meaning given to "Total and
Permanent Disability" from time to time in the Company's Long Term Disability
Plan.

        1.9   "Election Agreement" means an application for participation in the
Plan, execution of which by an eligible employee is required under Article II
for Plan participation.

        1.10 "FICA" shall mean the Federal Insurance Contributions Act.

        1.11 "401(k) Plan" means the Cimarex Energy Co. 401(k) Savings Plan.

        1.12 "Measurement Fund" means an investment vehicle designated by the
Committee for the purpose of determining additional amounts to be credited to,
or amounts to be debited from, Plan Accounts.

        1.13 "Participant" means any eligible employee of the Company selected
to participate in this Plan by the Committee who has completed an Election
Agrement and is entitled to the distribution of benefits hereunder.

        1.14 "Participant Deferrals" means the amounts of a Participant's
Compensation that the elects to defer and have allocated to the Plan Account
pursuant to Sections 3.1 and 3.2.

        1.15 "Plan Account" means a bookkeeping acocunt maintained by the
Company, which shall show at all times the amounts of Participant Deferrals made
by a Participant, the Company Matching Contributions and the amounts deemed
debited and credited from time to time based on the performance of the
Measurement Funds.

        1.16 "Plan Year" means the twelve month period on which the Plan records
are kept, which shall be the calendar year, except that the first Plan Year
shall be the period from October 1, 2002 through December 31, 2002.

        1.17 "Prior Key Balances" means the bookkeeping account balances
transferred to this Plan from the Key Production Company, Inc. Deferred
Compensation Plan.

        1.18 "Retirement" means the employee's termination of employment with
the Company after the normal retirement age established by the Company, which is
presently age 62. Notwithstanding the foregoing, an employee may be permitted,
by the Company's Board of Directors, to retire at an earlier age, for purposes
of the Plan.

        1.19 "Trust" means the trust created by the Company that may be used to
provide funding for the distribution of benefits hereunder in accordance with
the provisions of the Plan.

        1.20 "Trust Agreement" means the written instrument pursuant to which
the Trust is created.

        1.21 "Trustee" means the bank, trust company or individual appointed by
the Company pursuant to Article VII and acting from time to time as the trustee
of the Trust formed to provide benefits under the Plan.

        1.22 "Valuation Date" means the last day of each Plan Year and any other
dates as specified in section 4.2 as of which the assets of the Trust are valued
at fair market value and as of which the increase or decrease in the net worth
of the Trust is allocated among Plan Accounts.

3

--------------------------------------------------------------------------------



ARTICLE II
Eligibility and Participation

2.1.    Eligibility and Participation.    

        From time to time the Committee, in its sole discretion, may determine
the eligibility requirements for participation and may designate those highly
compensated and select management employees of the Company to whom the
opportunity to participate in this Plan shall be extended. An Employee who is
selected to participate in the Plan shall commence participation as of the first
day of the calendar year following the date the Employee is selected for
participation. Employees shall be eligible to participate in this Plan if they
fall within a "select group of management or highly compensated employees" of
the Company within the meaning of Section 201(2) of ERISA. Notwithstanding the
foregoing, pursuant to the Merger Agreement, the individuals identified in
Section 6.8(d)(i) of the Merger Agreement shall be extended the opportunity to
participate in the Plan.

2.2.    Enrollment.    

        Employees who have been selected by the Committee to participate in the
Plan shall enroll in the Plan, prior to the calendar year during which the
employee will participate (or will commence participation) in the Plan, by
(a) entering into an Election Agreement with the Company, which shall contain
the Participant's initial election as to the Compensation to be deferred under
the Plan and such other terms as the Company deems appropriate and necessary,
(b) completing an Enrollment Form, which shall contain the Participant's
election concerning the election of a Measurement Fund or Funds, form of
payment, beneficiary designation and such other information as the Company may
reasonably require, and (c) completing such other forms and furnishing such
other information as the Company may reasonably require. With respect to the
first year of the Plan, eligible employees shall enroll no later than
October 31, 2002, which is 30 days after the initial effective date of the Plan.
A Participant shall enter into a new Election Agreement with respect to each
Plan Year of participation under the Plan.

2.3.    Failure of Eligibility.    

        If a Participant ceases to meet the eligibility criteria as determined
by the Committee for participation herein for any reason other than death or
Retirement but continues to be a Company employee, participation herein and
benefits hereunder shall cease as of the first day of the calendar year
following the effective date of the change in employment status, position or
title that results in termination of eligibility for participation herein. The
determination of the Committee with respect to the termination of participation
in the Plan shall be final and binding on all parties affected thereby. Any
benefits accrued hereunder at the time of such change shall be distributed
according to the elections in effect on the date the Participant ceases to meet
the eligibility criteria and may not be changed.

ARTICLE III
Contributions

3.1.    Participant Deferrals.    

        Each Plan Year, a Participant may elect to have Participant Deferrals
withheld from his Compensation and credited to his Plan Account in any whole
percentage of his Compensation from 1%-50%. The maximum amount of Compensation
that may be deferred and allocated to a Participant's Plan Account in any Plan
Year shall be 50% of his Compensation determined, for this purpose, on the basis
of the Participant's annualized Compensation as of December 31 of the year
immediately preceding the Plan Year of deferral. In addition, a Participant may
elect to have the Company withhold from any bonus payable by the Company any
amount in any whole percentage up to 100% of such bonus and have such amount
credited to his Plan Account as a Participant Deferral. An election to defer a
bonus shall be made on or before December 31 of the calendar year preceding the
first

4

--------------------------------------------------------------------------------



calendar year in which any services with respect to which the bonus is paid are
rendered. If a Participant who was a participant in either the Key or the H&P
deferred compensation plan (the "prior plans") made an election under the prior
plans to defer a bonus payable in 2003 with respect to services performed in
2002, the prior election shall be given effect under this Plan and the amount or
percentage of Compensation previously elected under the prior plans shall be
deferred under this Plan. Participant Deferrals shall be deducted from a
Participant's Compensation through payroll withholding in accordance with the
Participant's election at the same time that regular semi-monthly payments of
Compensation are made and shall be credited to the Participant's Plan Account at
such time.

3.2.    Excess Participant Deferrals.    

        (a)   A Participant may elect, pursuant to his Election Agreement, to
have an amount withheld from his Compensation and deferred under the Plan equal
to any amount of Participant Elective Contributions that would otherwise have
been made to the 401(k) Plan pursuant to the Participant's election under the
401(k) Plan and that the Participant is prohibited from contributing to the
401(k) Plan in order to satisfy the limitations of Code sections 401(k),
401(a)(17), 402(g), 414(v) or 415. Such amounts shall be withheld from the
Participant's Compensation and credited to the Participant's Plan Account as of
the time such amounts would have been withheld from his Compensation and
contributed to the 401(k) Plan but for such limitations. Provided, however, in
no event may the amount deferred under this Section 3.2(a) exceed the dollar
limitation on elective deferrals under Code section 402(g) in effect on
January 1 of the calendar year of the deferral. Provided further, in no event
may the sum of the amount deferred under this Section 3.2(a) and under
Section 3.1 above exceed 50% of a Participant's Compensation, excluding bonuses,
for a Plan Year and 100% of a Participant's bonus payable during a Plan Year.

        (b)   In addition to the amounts deferred under Section 3.2(a), a
Participant may elect, pursuant to his Election Agreement, to defer as a
Participant Deferral an amount equal to any amount of the Participant's Elective
Contribution and the earnings attributable to such Elective Contribution under
the 401(k) Plan that is to be distributed to the Participant from the 401(k)
Plan to satisfy the nondiscrimination testing applicable to the 401(k) Plan.
Such amounts shall be withheld from the Participant's Compensation payable for
the pay period immediately following the date on which any such amounts are
distributed to the Participant from the 401(k) Plan and credited to the
Participant's Plan Account with respect to the pay period immediately following
the date on which any such amounts are distributed to the Participant from the
401(k) Plan.

        (c)   Elections to defer amounts under this Section 3.2 shall be made on
an Election Agreement, which shall be signed and delivered to the Committee no
later than December 31 of the calendar year preceding the calendar year in which
the deferrals are withheld from the Participant's Compensation and preceding the
calendar year in which the services with respect to which any deferral amount
would have been paid are rendered.

        (d)   All such amounts deferred in accordance with this Section 3.2
shall be referred to as Participant Deferrals.

3.3.    Company Matching Contributions.    

        For each Plan Year, the Company may, in its sole discretion, make
matching contributions on behalf of each Participant who makes contributions
under Section 3.2(a) for such Plan Year. Matching contributions shall be equal
to 100% of the Participant's contributions under Section 3.2(a), up to a maximum
of 5% (effective for Plan Years beginning on or after January 1, 2008, 7%) of
Compensation. The matching contributions, if any, for a Plan Year, shall not
exceed 100% of the Participant's contributions under Section 3.2(a), but not
more than 5% (effective for Plan Years beginning on or after January 1, 2008,
7%) of the Participant's compensation. In addition, the Company may, in its sole
discretion, make a supplemental matching contribution on behalf of each
Participant without regard to whether the Participant makes Participant
Contributions under Section 3.1 or 3.2. The supplemental

5

--------------------------------------------------------------------------------



matching contribution shall be equal to the matching contribution that the
Company could have made for the Participant under the 401(k) Plan if
compensation under the 401(k) Plan were not limited by the Code minus the
matching contribution actually made by the Company for the Participant under the
401(k) Plan and will only made to the extent the amount contributed to this Plan
exceeds the maximum that could be contributed to the 401(k) Plan. All Company
matching contributions and Company supplemental matching contributions shall be
credited to each Participant's Plan Account. Notwithstanding the foregoing
provisions, in no event shall the matching contribution made on behalf of any
Participant under this Section 3.3 exceed the dollar limitation on elective
deferrals under Code section 402(g) in effect on January 1 of the calendar year
of the deferral.

        Company matching contributions shall be subject to the following vesting
schedule:

Years of Service
  Vested Percentage   Fewer than 1     0%   1     25%   2     50%   3     75%  
4 or more     100%  

Years of Service shall be equal the number of days in the Participant's period
of service divided by 365. If a fractional year is 0.50 or less, it shall be
ignored. If a fractional year is 0.51 or greater, the number shall be rounded up
to the next whole year. By way of example, if the number is 3.50 or less, the
number of Years of Service shall be 3; if the number is 3.51 or greater, the
number of Years of Service shall be 4. The period of service shall commence on
the date the Participant was first hired by the Company and shall end on the
date the Participant is terminated. Service prior to October 1, 2002 with Key
and H&P shall be included for this purpose. Notwithstanding the foregoing
vesting schedule, the Participant shall be fully vested in his or her Plan
Account upon termination of employment on account of death, Disability or
Retirement or upon a Change in Control.

3.4.    FICA.    

        For each Plan Year in which a Participant makes Participant Deferrals,
the Company shall withhold from the portion of the Participant's Compensation
that is not deferred under this Plan, in a manner determined by the Company, the
Participant's share of FICA and any other applicable employment taxes on the
Participant Deferrals. For each Plan Year in which a Participant receives a
Company Matching Contribution, the Company shall withhold from the portion of
the Participant's Compensation that is not deferred under this Plan, in a manner
determined by the Company, the Participant's share of FICA and any other
applicable employment taxes on the portion of the Company Matching Contribution
that is vested. In addition, as the Company Matching Contribution vests, the
Company shall withhold from the portion of the Participant's Compensation that
is not deferred under this Plan, in a manner determined by the Company, the
Participant's share of FICA and any other applicable employment taxes on the
portion of the Participant's Account attributable to Company Matching
Contributions (and the deemed earnings thereon) that becomes vested in the Plan
Year. If the Participant's Compensation that is not deferred is not sufficient
to satisfy the required withholding, the Participant shall deliver to the
Company the funds necessary to comply with this Section 3.4. All withholding of
FICA under this Plan shall be done in compliance with Code section 3121(v) and
the regulations promulgated thereunder.

ARTICLE IV
Valuation and Accounting

4.1.    Plan Accounts.    

        The Company shall maintain or cause to be maintained a book accounting
record of the Participant's Plan Account, showing the amounts of Participant
Deferrals and Company Matching

6

--------------------------------------------------------------------------------



Contributions. Prior Key Balances shall be maintained as separate Plan Accounts
and accounted for separately.

4.2.    Crediting and Debiting of Plan Accounts.    

        In accordance with rules and procedures established by the Committee
from time to time in its sole discretion, each Participant's Plan Account shall
be credited or debited with the income or loss attributable to the Measurement
Fund or Funds elected by the Participant from time to time.

4.3.    Election of Measurement Funds.    

        At the time each Participant makes his initial election under the Plan
in accordance with Section 2.2, the Participant shall elect one or more
Measurement Funds that shall be used to determine the additional amounts, if
any, to be credited to his Plan Account for the first calendar quarter or
portion thereof in which he participates in the Plan and continuing thereafter,
unless changed as provided in the next sentences. All allocations among
Measurement Funds shall be made in increments of at least one percent (1%).
Commencing with the first calendar quarter that follows the Participant's
commencement of participation in the Plan, no later than the fifth (5th)
business day preceding the last business day of the calendar quarter, the
Participant may elect, by submitting an Election Form to the Committee that is
actually received and accepted by the Committee, to add or delete one or more
Measurement Funds, to change the allocation of his Plan Account among
Measurement Funds, or both. Elections made according to the previous sentence
shall become effective on the next business day following the Committee's actual
receipt and acceptance of the Election Form and shall continue in effect until
the Participant makes a subsequent election in accordance with the preceding
sentence. The Committee may permit Participants to change their elections more
frequently. The Committee may adopt additional rules and procedures for making
changes that it deems, in its sole discretion, to be necessary or appropriate.
If a Participant fails to elect at least one Measurement Fund, amounts, if any,
to be credited to his Plan Account shall be determined by the Measurement Fund
designated by the Committee as the default Measurement Fund. Notwithstanding the
foregoing, nothing contained in this Plan shall be construed to require the
Committee to make Measurement Funds available to Participants, and in lieu
thereof the manner in which additional amounts may be credited or debited from
Plan Accounts may be determined by the Company or the Trustee.

4.4.    Method of Crediting/Debiting Additional Amounts.    

        The Trustee will determine the performance (positive or negative) of
each Measurement Fund in its reasonable discretion, based on the actual
performance of each Measurement Fund. Each Plan Account will be credited or
debited on a daily basis based on the performance of the Measurement Fund or
Funds selected by the Participant, as determined by the Committee in its sole
discretion, as though (a) the Plan Account were invested in the Measurement Fund
or Funds, in the percentages applicable to that date, as of the close of
business on that date at the closing price on such day, (b) the Participant
Deferral was invested in the Measurement Fund or Funds selected by the
Participant, in the percentages applicable to day, on the day the amounts are
withheld from the Participant's Compensation at the closing price on such date,
and (c) any distribution made to a Participant that decreases the Plan Account
ceased being invested in the Measurement Fund or Funds, in the applicable
percentages, on the business day prior to the distribution at the closing price
on such date. The Company Matching Contribution, if any, for a Plan Year shall
be credited to Plan Accounts as of the close of business on the first business
day of February of the Plan Year following the Plan Year to which it relates.

7

--------------------------------------------------------------------------------



4.5.    No Actual Investment.    

        The Measurement Funds are to be used for measurement purposes only. A
Participant's election of any Measurement Fund, the crediting of additional
amounts to his Plan Account, or the debiting of amounts from his Plan Account
shall not be considered or construed in any manner as an actual investment of
his Plan Account in any Measurement Fund. If the Company or the Trustee chooses
to invest any funds in any one or more of the Measurement Funds, no Participant
shall have any right in or to such investments. Each Participant's Plan Account
shall be a bookkeeping entry only and shall not represent in any manner an
investment made on the Participant's behalf by the Company or the Trustee. Each
Participant shall, at all times, remain an unsecured general creditor of the
Company.

4.6.    Designation of Measurement Funds.    

        The Committee shall select one or more Measurement Funds for the sole
purpose of determining amounts to be credited and debited from Plan Accounts.
The Committee may, in its sole discretion, add, discontinue, or substitute one
or more Measurement Funds. Any changes in the Measurement Funds shall take
effect on the first day of the calendar quarter that follows by at least thirty
(30) days the date on which the Committee gives written notice to the
Participants of the change.

ARTICLE V
Distributions

5.1.    Time of Distribution.    

        The amount credited to a Participant's Plan Account shall be distributed
to the Participant (or his Beneficiary), or distributions shall begin, on the
earliest date on which payment may be made under Code Section 409A(a)(2)(B)(i)
(the six month delay rule for specified employees) after the Participant
separates from the service of the Company as defined in Code Section 409A and
the regulations and other guidance promulgated thereunder, whether such service
terminates because of death, Disability, Retirement, voluntary termination or
termination by the Company. For this purpose, all Participants are treated as
specified employees (as defined in Code section 409A). If the distribution is
made in annual installments, each annual distribution after the first
distribution shall be made on each anniversary of the date of payment of the
first distribution. Prior Key Balances shall be distributed at the time provided
in the applicable plan document or pursuant to the election that was in effect
on September 30, 2002, but subject to the separation from service and timing
requirements of this Section 5.1.

5.2.    Method and Amount of Distribution.    

        (a)   Upon the Participant's separation from the service of the Company
within the meaning of Section 409A for any reason, the Participant shall be
entitled to the payment of an amount equal to the amount credited to his Plan
Account as of the date of payment. Other than Change in Control, no
distributions will be made prior to separation from service.

        (b)   The amount credited to the Participant's Plan Account shall be
paid in a cash lump sum or in annual installments over a period not longer than
15 years, as the Participant shall elect. A Participant shall elect the manner
in which the entire Plan Account shall be paid at the time the Participant
commences participation in the Plan. If the Participant elects installments, the
series of installments shall be treated as a single payment. A Participant may
change the manner in which the Plan Account shall be paid, but may not
accelerate payments in any manner, by filing a new election with the Committee
no later than the date that is twelve (12) months prior to the date on which the
Plan Account is scheduled to be paid or, in the case of installments, the date
on which the first installment is to be paid. The new election shall become
effective on the date that is twelve (12) months after the date the new election
is filed with the Committee. The new payment date must be at least sixty
(60) months after the original payment date, or, in the case of installments,
the series of installments

8

--------------------------------------------------------------------------------




must begin at least sixty (60) months after the original commencement date. If
the Participant has a separation from service for any reason prior to the
effective date of a new election, the distribution shall be made in accordance
with the prior election. However, if the amount credited to the Participant's
Plan Account at the time distributions are to commence is less than $10,000, the
amount shall be paid in a cash lump sum notwithstanding the Participant's
election. The lump sum shall be paid on the earliest date permitted under Code
Section 409A(a)(2)(B)(i) (the six month rule for specified employees). If the
period for payment of installments is 10 years, the first installment shall be
1/10th of the balance in the Participant's Plan Account valued immediately prior
to the payment date; the second installment shall be 1/9th of the balance in the
Participant's Plan Account valued immediately prior to the payment date, etc.
Annual installments payable over other periods shall be determined in the same
manner.

        (c)   Prior Key Balances shall be distributed according to the method
specified in the Participant's election in effect on September 30, 2002 but
subject to the requirements of this Section 5.2.

5.3.    Distribution Upon Change in Control.    

        In the event of a Change in Control of the Company, each Participant in
the Plan, and each Participant or beneficiary receiving payments from the Plan,
shall receive an immediate cash lump sum payment of the amount allocated to his
Plan Account as of the last day of the month immediately preceding the date of
such Change in Control. Such payment shall be made no later than 30 days
following the date of the Change in Control on a date determined by the Company.
Provided however, that payment shall be made upon a Change in Control only if
the event is a "change in control" within the meaning of Code section 409A and
the regulations and other guidance promulgated thereunder.

5.4.    Source of Payments.    

        All amounts payable to any person under this Plan shall be paid from the
general assets of the Company as such amounts become due and payable or, in the
sole discretion of the Company, such amounts may be paid from the Trust in
accordance with the provisions of the Trust and upon the written direction of
the Company.

5.5.    Beneficiaries.    

        Each Participant shall designate one or more persons, trusts or other
entities as his Beneficiary to receive any amounts distributable hereunder at
the time of the Participant's death. Such designation shall be made by the
Participant on a Beneficiary Designation Form supplied by the Committee at his
initial enrollment and may be changed from time to time by the Participant. Any
such beneficiary designation shall apply to all amounts payable to a Participant
hereunder. In the absence of an effective beneficiary designation as to part or
all of a Participant's interest in the Plan, such amount shall be distributed to
the personal representative of the Participant's estate.

5.6.    Withholding.    

        All amounts payable under the provisions of this Plan to any person
shall be subject to withholding of applicable tax and other items in accordance
with federal, state and local law.

ARTICLE VI
Administration

6.1.    The Committee—Plan Administrator.    

        (a)   The Governance Committee of the Board of Directors (or such other
committee of the Board of Directors that has authority over executive
compensation) shall constitute the administrative committee for this Plan. The
Committee shall administer the Plan in accordance with its terms and purposes.

9

--------------------------------------------------------------------------------



        (b)   The Committee may designate an individual to serve as Plan
Administrator and may at any time revoke a prior designation and select a
different individual to serve as Plan Administrator.

6.2.    Committee to Administer and Interpret Plan.    

        The Committee shall administer the Plan and shall have all powers
necessary for that purpose, including, but not by way of limitation, the full
discretion, authority, and power to interpret the Plan, to determine the
eligibility, status and rights of all persons under the Plan and, in general, to
decide any dispute. The Committee shall maintain all Plan records except records
of the Trust.

6.3.    Organization of Committee.    

        The Committee shall adopt such rules as it deems desirable for the
conduct of its affairs and for the administration of the Plan. It may appoint
agents (who need not be members of the Committee) to whom it may delegate such
powers as it deems appropriate, except that any dispute shall be determined by
the Committee. The Committee may make its determinations with or without
meetings. It may authorize one or more of its members or agents to sign
instructions, notices and determinations on its behalf. The action of a majority
of the Committee shall constitute the action of the Committee.

6.4.    Indemnification.    

        The Committee, the Plan Administrator and all of the other agents and
representatives of the Committee shall be indemnified and saved harmless by the
Company against any claims, and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of the Plan,
except claims judicially determined to be attributable to gross negligence or
willful misconduct.

6.5.    Agent for Process.    

        The Committee shall be agent of the Plan for service of all process.

6.6.    Determination of Committee Final.    

        The decisions made by the Committee shall be final and conclusive on all
persons.

6.7.    The Trustee.    

        The Trustee shall be responsible for: (a) the investment of the Trust
Fund to the extent and in the manner provided herein and in the Trust Agreement;
(b) the custody and preservation of Trust assets delivered to it; and (c) making
such distributions from the Trust fund as the Company shall direct. The Trustee
shall have only the responsibilities specified in this section and in the Trust
Agreement.

ARTICLE VII
Trust

7.1.    Trust Agreement.    

        The Company may enter into a Trust Agreement with a Trustee to provide
for the holding, investment and administration of the funds of the Plan. Any
such Trust Agreement shall be part of the Plan, and the rights and duties of any
person under the Plan shall be subject to all of the terms and provisions of the
Trust Agreement.

7.2.    Expenses of Trust.    

        The parties expect that the Trust will be treated as though it were not
a separate taxpaying entity for federal and state income tax purposes and that,
as a consequence, the Trust will not be subject to income tax with respect to
its income. However, if the Trust should be taxable, the Company shall
contribute the amount necessary to pay such taxes to the Trust and the Trustee
shall pay all such taxes out of the Trust. All expenses of administering the
Trust shall be paid by the Company.

10

--------------------------------------------------------------------------------



7.3.    Investments.    

        The Trustee shall invest the amounts in the Trust as provided in the
Trust Agreement. Nothing contained in this Section 7.3 shall be construed to
require the Company or the Committee to fund any Participant's Plan Account, and
the Measurement Funds shall be used solely as a means to establish income and
loss without the actual funding of the Participants' Plan Accounts.

ARTICLE VIII
Amendment and Termination

8.1.    Termination of Deferrals.    

        The Company, through action of its Board of Directors, may terminate
future Participant Deferrals under the Plan at any time, for any reason. If
deferrals are discontinued, the Plan and Trust shall continue to operate in
accordance with their respective terms and distributions shall be made to
Participants (and Beneficiaries) in accordance with the provisions of the Plan.

8.2.    Termination of Plan.    

        The Company expects to continue this Plan indefinitely, but the Company
may terminate this Plan at any time. Notwithstanding the foregoing, the Company
shall not terminate this Plan as to its employees solely for the purpose of
accelerating the distribution of benefits to its employees. Any termination of
the Plan shall be in accordance with Code Section 409A and the regulations and
other guidance promulgated thereunder.

8.3.    Distribution Upon Termination.    

        Following termination of the Plan and if the termination is on account
of one of the events or satisfies one of the conditions described in Treas. Reg.
Section 1.409A-3(j)(4)(ix), benefits shall be paid in accordance with the
applicable condition or event described in Treas. Reg.
Section 1.409A-3(j)(4)(ix). If none of the conditions or events specified in
Treas. Reg. Section 1.409A-3(j)(4)(ix) applies, following termination of the
Plan, benefits shall be paid at the time and in the manner provided in ARTICLE
V.

8.4.    Amendment by Company.    

        The Company may amend this Plan at any time and from time to time, but
no amendment shall reduce any benefit that has accrued on the effective date of
the amendment.

ARTICLE IX
Miscellaneous

9.1.    Funding of Benefits—No Fiduciary Relationship.    

        All benefits payable under this Plan shall be distributed as they become
due and payable either by the Company out of its general assets or from the
Trust, as determined by the Company in its sole discretion. Nothing contained in
this Plan shall be deemed to create any fiduciary relationship between the
Company and the Participants. The Plan constitutes a mere promise by the Company
to make benefit payments in the future. To the extent that any person acquires a
right to receive benefits under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Trust and any
assets held by the Trust to assist the Company in meeting its obligations under
the Plan shall conform to the model trust described in Internal Revenue Service
Revenue Procedure 92-64.

9.2.    Reimbursement for Certain Expenses.    

        The Plan and Trust have been established with the intent and
understanding that, for federal income tax purposes, Participants in the Plan
will not be subject to tax with respect to their

11

--------------------------------------------------------------------------------




participation in the Plan until such time as distributions are actually made to
the Participants in accordance with the provisions of the Plan. If a Participant
is treated by the Internal Revenue Service as having received income with
respect to the Plan in a year prior to the actual receipt of distributions under
the Plan, the Company shall reimburse the Participant for all reasonable legal
and accounting costs incurred by the Participant in contesting such proposed
treatment. To the extent any reimbursement would be treated as deferred
compensation under Code section 409A, the reimbursement shall be paid in
compliance with Code section 409A, the regulations and other guidance
promulgated thereunder.

9.3.    Right to Terminate Employment.    

        The Company may terminate the employment of any Participant as freely
and with the same effect as if this Plan were not in existence.

9.4.    Inalienability of Benefits, Participants' Status.    

        No Participant shall have the right to assign, transfer, hypothecate,
encumber or anticipate his interest in any benefits under this Plan, nor shall
the benefits under this Plan be subject to any legal process to levy upon or
attach the benefits for payment for any claim against the Participant or his
spouse. If any Participant's benefits are garnished or attached by the order of
any court, the Company may bring an action for declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be distributed pursuant to the Plan. During the pendency of the action, any
benefits that become distributable shall be paid into the court as they become
distributable, to be distributed by the court to the recipient it deems proper
at the conclusion of the action.

9.5.    Claims Procedure.    

        (a)    Filing a Claim.    All claims shall be filed in writing by the
Participant, his beneficiary, or the authorized representative of the claimant,
by completing the procedures that the Committee requires. The procedures shall
be reasonable and may include the completion of forms and the submission of
documents and additional information. All claims under this Plan shall be filed
in writing with the Committee according to the Committee's procedures no later
than one year after the occurrence of the event that gives rise to the claim. If
the claim is not filed within the time described in the preceding sentence, the
claim shall be barred.

        (b)    Review of Initial Claim.    

        (i)    Initial Period for Review of the Claim.    The Committee shall
review all materials and shall decide whether to approve or deny the claim. If a
claim is denied in whole or in part, written notice of denial shall be furnished
by the Committee to the claimant within a reasonable time after the claim is
filed but not later than 90 days after the Committee receives the claim. The
notice shall set forth the specific reason(s) for the denial, reference to the
specific plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect his
claim and an explanation of why such material or information is necessary, and a
description of the Plan's review procedures, including the applicable time
limits and a statement of the claimant's right to bring a civil action under
ERISA section 502(a) following a denial of the appeal.

        (ii)    Extension.    If the Committee determines that special
circumstances require an extension of time for processing the claim, it shall
give written notice to the claimant and the extension shall not exceed 90 days.
The notice shall be given before the expiration of the 90 day period described
in section 9.5(b)(i) above and shall indicate the special circumstances
requiring the extension and the date by which the Committee expects to render
its decision.

        (c)    Appeal of Denial of Initial Claim.    The claimant may request a
review upon written application, may review pertinent documents, and may submit
issues or comments in writing. The

12

--------------------------------------------------------------------------------



claimant must request a review within the reasonable period of time prescribed
by the Committee. In no event shall such a period of time be less than 60 days.

        (d)    Review of Appeal.    

        (i)    Initial Period for Review of the Appeal.    The Committee shall
conduct all reviews of denied claims and shall render its decision within a
reasonable time, but not less than 60 days of the receipt of the appeal by the
Committee. The claimant shall be notified of the Committee's decision in a
notice, which shall set forth the specific reason(s) for the denial, reference
to the specific plan provisions on which the denial is based, a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant's claim, and a statement of the claimant's right to bring a
civil action under ERISA section 502(a) following a denial of the appeal.

        (ii)    Extension.    If the Committee determines that special
circumstances require an extension of time for reviewing the appeal, it shall
give written notice to the claimant and the extension shall not exceed 60 days.
The notice shall be given before the expiration of the 60 day period described
in section 9.5(d)(i) above and shall indicate the special circumstances
requiring the extension and the date by which the Committee expects to render
its decision.

        (e)    Form of Notice to Claimant.    The notice to the claimant shall
be given in writing or electronically and shall be written in a manner
calculated be understood by the claimant. If the notice is given electronically,
it shall comply with the requirements of Department of Labor Regulation
section 2520.104b-1(c)(1)(i), (iii), and (iv).

        (f)    Discretionary Authority of Committee.    The Committee shall have
full discretionary authority to determine eligibility, status, and the rights of
all individuals under the Plan, to construe any and all terms of the Plan, and
to find and construe all facts.

9.6.    Disposition of Unclaimed Distributions.    

        Each Participant must file with the Company from time to time in writing
his address and each change of address. Any communication, statement or notice
addressed to a Participant at his last address filed with Company, or if no
address is filed with the Company, then at his last address as shown on the
Company's records, will be binding on the Participant and his spouse for all
purposes of the Plan. The Company shall not be required to search for or locate
a Participant or his spouse.

9.7.    Distributions Due Minors or Incompetents.    

        If any person entitled to a distribution under the Plan is a minor, or
if the Committee determines that any such person is incompetent by reason of
physical or mental disability, whether or not legally adjudicated an
incompetent, the Committee shall have the power to cause the distributions
becoming due to such person to be made to another for his or her benefit,
without responsibility of the Committee or the Trustee to see to the application
of such distributions. Distributions made pursuant to such power shall operate
as a complete discharge of the Company, the Trust, the Trustee and the
Committee.

9.8.    Section 409A Savings Clause.    

        It is the intention of the Company that payments or benefits payable
under this Plan not be subject to the additional tax imposed pursuant to Code
Section 409A, and the provisions of this Plan shall be construed and
administered in accordance with such intent. To the extent such potential
payments could become subject to Code Section 409A, the Company shall be
entitled to amend the Plan with the goal of giving the participants the economic
benefits described herein in a manner that does not result in such tax being
imposed.

13

--------------------------------------------------------------------------------



9.9.    Governing Law.    

        This Plan shall be governed by the laws of the State of Colorado to the
extent such laws are not pre-empted by federal law.

Dated: December 5, 2008        
ATTEST:
 
CIMAREX ENERGY CO.
By:
 
/s/ Mary Kay Rohrer


--------------------------------------------------------------------------------

Mary Kay Rohrer
Corporate Secretary
 
By:
 
/s/ F. H. Merelli


--------------------------------------------------------------------------------

F. H. Merelli
President and Chief Executive Officer

14

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.19



TABLE OF CONTENTS
